Exhibit 10.3
FORM OF
AMENDMENT TO
CHANGE IN CONTROL SEVERANCE AGREEMENT
     THIS AMENDMENT TO CHANGE IN CONTROL AGREEMENT (“Amendment”) is entered into
as of the 31st day of December, 2008 (the “Effective Date”), by and between
Teledyne Technologies Incorporated, a Delaware corporation (hereinafter referred
to as the “Company”), and __________________, an individual residing at the
address set forth on the signature page of this Agreement (the “Executive”).
W I T N E S S E T H:
     WHEREAS, the Board of Directors of the Company (the “Board”) approved the
Company entering into an agreement in [_______] between the Company and the
Executive providing for certain severance protection for the Executive following
a Change in Control (the “Change in Control Agreement”) for the purposes stated
in the Change in Control Agreement;
     WHEREAS, subsequent to the effective date of the Change in Control
Agreement, Section 409A was added to the Code and regulations under section 409A
of the Code were published and became effective which could cause adverse tax
consequences to the Executive if severance payments are made under the Change in
Control Agreement in its current form; and
     WHEREAS, by this Amendment, the Company and the Executive intend to cause
the Change in Control Agreement, as amended hereby, to comply with Section 409A
of the Code.
     NOW, THEREFORE, to assure that Section 409A of the Code and the regulations
published thereunder shall not cause the Executive to be subject to an
additional 20% federal income tax on amounts paid under the Change in Control
Agreement, to induce the Executive to remain in the employ of the Company, and
for good and valuable consideration and the mutual covenants set forth herein,
the Company and the Executive, intending to be legally bound, agree as follows:
Article I. Definitions
     The initially capitalized terms in the Change in Control Agreement shall
have the meanings ascribed thereto in this Amendment and those definitions shall
be supplemented by the following terms and shall have the meanings set forth
below when the initial letter of the word or abbreviation is capitalized:
          (a) “409A Payment Date” shall mean the date which is six months and
one day after the Effective Date of Termination. In no event shall the 409A
Payment Date be after the later of (i) the last day of the calendar year in
which such six-month dates occurs or (ii) 2 1/2

 



--------------------------------------------------------------------------------



 



months after the occurrence of the six-month date. If the Change in Control
Agreement specifies that payments are to be made in instalments, the initial
payment shall be equal to six times the monthly amount otherwise due and the
next and each subsequent monthly payment shall be equal to one times the monthly
amount otherwise due
          (b) “RSAP” means the Company’s Restricted Stock Award Program.
          (c) “Separation from Service” means the cessation of Employment of the
Executive or the cessation of an independent contractor relationship between the
Company and the Executive (in each case to the level of interaction then
permitted under regulations issued pursuant to Section 409A of the Code) or the
Executive’s death, or Disability.
Article II. Severance Benefits
     2.1 Effect of Amendment. Except as specifically set forth in this
Amendment, all terms and conditions of the Change in Control Agreement shall
remain in full force and effect. This Amendment is intended to change the rights
and obligations of the parties only to the extent necessary to cause the Change
in Control Agreement, as amended hereby, to comply with Section 409A of the Code
and the regulations issued thereunder. Without limiting the foregoing, the
Company’s obligations to pay under the facts and circumstances set forth under
the Change in Control Agreement remain absolute and unchanged, except as
specifically set forth herein.
Article III. Specific Changes to Article II of the Change in Control Agreement.
     3.1 Section 2.1 of the Change in Control Agreement is amended in its
entirety to read as follows:
     “Right to Severance Benefits. The Executive shall be entitled to receive
from the Company severance benefits described in Section 2.2 of the Change in
Control Agreement (collectively, the “Severance Benefits”) if a Change in
Control shall occur and within twenty-four (24) months after the Change in
Control either of the following shall occur:
          (a) the Executive has a Separation from Service with the Company
without Cause; or
          (b) the Executive has a voluntary Separation from Service with the
Company for Good Reason.”
     3.2 RSAP. Article II of the Change in Control Agreement is supplemented by
adding a new Section at the end thereof to make provision for the RSAP, which
was adopted after the execution of the Change in Control Agreement to read as
follows:
          “In the event of entitlement to a Severance Benefit, all forfeiture
restrictions on all restricted shares of Company stock granted to the Executive
under the Company’s RSAP shall lapse on the 409A Payment Date and all shares of
restricted Company stock shall vest on the 409A Payment Date. All of the
foregoing previously unvested shares may be sold by the Executive free of any
Company restrictions, whatsoever, but subject to applicable state and federal
securities laws.”

-2-



--------------------------------------------------------------------------------



 



Article IV. General Modification of Payment and Delivery Times
     4.1 No Payments or Delivery of Benefits Prior to 409A Payment Date.
Notwithstanding any other provision of the Change in Control Agreement, no
Severance Benefits under Section 2.2 of the Change in Control Agreement shall be
paid, commence to be paid or provided until the 409A Payment Date and no vesting
of Stock Options under Section 2.3 of the Change in Control Agreement shall
occur until the 409A Payment Date.
Article V. Interpretation
     5.1. Section 409A.
     (a) CONSTRUCTION AND INTERPRETATION. The Change in Control Agreement and
this Amendment shall be construed and interpreted in a manner so as not to
trigger adverse tax consequences under Section 409A of the Code and the rulings
and regulations issued thereunder. The Company may amend this Agreement in any
manner necessary to comply with Section 409A of the Code or any successor law,
without the consent of the Executive. Furthermore, to the extent necessary to
comply with Section 409A of the Code, the payment terms for any of the payments
or benefits payable hereunder may be delayed without the Executive’s consent to
comply with Section 409A of the Code.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

            TELEDYNE TECHNOLOGIES INCORPORATED

      By:           Name:           Title:        
    EXECUTIVE
              Date:              

-3-